DETAILED ACTION
Election/Restrictions
Claims 12-14, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022.
Applicant's election with traverse of the species of figure 3 in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that there is an overlap in limitations among the different species.  This is not found persuasive because each species comprises limitations not found in the other species as detailed in the restriction requirement mailed 3/8/2022, such that each species requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  “claim 1” is believed to be in error for --claim 10--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin 2002/0043064 in view of Yendall 3,063,247.
	In regards to Independent Claim 1, Griffin teaches a method for control of a power production plant (figure 1), the method comprising: adjusting a heat profile of a heat exchange unit (11) operating with a 5stream (from 40 to 41) passing between a first HEU end having a first operational temperature (40) and a second HEU end having a second, lower operational temperature (41); wherein said adjusting comprises implementing a control function that alters a mass flow of one or more of the plurality of streams passing between the first HEU end and the second HEU end by adding mass flow to or withdrawing mass flow from the one or more of the plurality 10of streams at an intermediate temperature range within the HEU at a point that is positioned between the first HEU end and the second HEU end (line 23 withdraws flow from line through 11 and is controlled with valve 24).  However, Griffin does not teach that there are a plurality of streams passing from the high temperature to low temperature ends of the heat exchange unit.  Yendall teaches a heat exchanger (13) with a plurality of streams (14 and 15) from a hot end to a cold end (end at 11 to end at 17).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the heat exchange unit of Griffin with a second stream, as taught by Yendall, in order to increase the amount of flow passing through the heat exchanger (Col. 1, ll. 26-30).
	In regards to Independent Claim 15, Griffin teaches a power production plant (figure 1) comprising: a turbine (5); a power generator (4); 25a heat exchange unit (11); one or more compressors or pumps (3); and a control unit (control of valve 24, paragraph [0025]); wherein the HEU is configured for heat exchange between a stream passing between a first HEU end (40) having a first operational temperature and a second HEU end having a 30second, lower operational temperature (41);- 40 - WBD (US) 50434057v1wherein the HEU includes one or more components configured to add mass flow to or withdraw mass flow from one or more of the plurality of streams at a point that is positioned between the first HEU end and the second HEU end such that a portion of a fluid passing through the one or more of the plurality of streams is diverted from passage through a remaining 5section of the HEU (line 23 withdraws flow from line through 11 and is controlled with valve 24); and wherein the control unit is configured to receive a signal defining an operating condition of the power production plant and, based thereon, output a signal effective to control the one or more components configured to add mass flow to or withdraw mass flow from the one or more of the plurality of streams (valve 24 is controlled to manage supply to expander 25, paragraph [0025]).  However, Griffin does not teach that there are a plurality of streams passing from the high temperature to low temperature ends of the heat exchange unit.  Yendall teaches a heat exchanger (13) with a plurality of streams (14 and 15) from a hot end to a cold end (end at 11 to end at 17).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the heat exchange unit of Griffin with a second stream, as taught by Yendall, in order to increase the amount of flow passing through the heat exchanger (Col. 1, ll. 26-30).
	Regarding Dependent Claim 16, Griffin in view of Yendall teaches the invention as claimed and discussed above, and Griffin further teaches that the HEU is configured for heat exchange between at least a turbine exhaust stream exiting a turbine (flow 10 from turbine 5) and one or both of a recycle stream and an oxidant stream (compressed recycle stream 9).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetvedt 2018/0259183 in view of Berlowitz 2014/0272625.
In regards to Independent Claim 23, Fetvedt teaches a system for cogeneration of power (119) and one or more end products (132), the system comprising: a power production unit (100) including at least a combustor (116), a turbine (118), a heat exchanger (125), and a 15separation unit (102), the power production unit being configured to receive a fuel stream (115) and an oxidant (104) and output power (119) and substantially pure carbon dioxide (131); a syngas production unit (105) configured to receive a feedstock (108) and provide a syngas product (109), at least a portion of which is effective for use as at least a portion of the fuel stream in the power production unit (109 passes through 110 to become 111, and through 112 to become 113, and through 114 to become 115 before entering combustor 116); 20an air separation unit (102) configured to provide oxygen (104) for use as the oxidant in the power production unit and configured to provide nitrogen (nitrogen is a product of splitting oxygen from air, such that ASU 102 will produce nitrogen, where it is not claimed where the nitrogen is being sent).  However, Fetvedt does not teach that the system includes an ammonia synthesis unit.  Berlowitz teaches a system (figure 16) with an ammonia synthesis process (1640).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Fetvedt with the ammonia synthesis process of Berlowitz, in order to produce ammonia with excess nitrogen produced in the system (paragraph [0321]).

Allowable Subject Matter
Claims 2-11, 17-20 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 2, adjusting comprises causing a portion of a heated stream passing through the HEU to bypass a section of the HEU through a bypass line; prior art fails to teach, in combination with the other limitations of dependent claim 8, causing a portion of an oxidant stream being heated in the HEU to be passed to an exhaust stream being cooled in the HEU such that said adjusting is effective to increase the mass flow of the exhaust stream passing through a section of the HEU; prior art fails to teach, in combination with the other limitations of dependent claim 11, closing an inlet guide vane of the recirculation compressor; prior art fails to teach, in combination with the other limitations of dependent claim 17, a bypass line and a bypass valve configured to divert a portion of the turbine exhaust stream around a section of the HEU; prior art fails to teach, in combination with the other limitations of dependent claim 19, a recirculation line and a recirculation valve interposed between the turbine exhaust stream and the recycle stream; and prior art fails to teach, in combination with the other limitations of dependent claim 20, a recirculation line and a recirculation valve interposed between the turbine exhaust stream and the oxidant stream; prior art fails to teach, in combination with the other limitations of dependent claim 24, that the ammonia synthesis unit is present to receive nitrogen from the ASU, configured to receive hydrogen from a hydrogen source, and configured to output ammonia; and prior art fails to teach, in combination with the other limitations of dependent claim 26, a urea synthesis unit configured to receive nitrogen from a nitrogen source, configured to receive carbon dioxide from the power production cycle, and configured to output a urea stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741